

117 S2084 IS: Stop Mandating Additional Requirements for Travel Act
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2084IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo terminate the order requiring persons to wear masks while on conveyances and at transportation hubs.1.Short titleThis Act may be cited as the Stop Mandating Additional Requirements for Travel Act or the SMART Act.2.Revocation of CDC orderEffective on July 4, 2021, the order issued on January 29, 2021, by the Centers for Disease Control and Prevention under section 361 of the Public Health Service Act (42 U.S.C. 264) establishing a requirement for persons to wear masks while on conveyances and at transportation hubs shall have no force or effect.